t c memo united_states tax_court michael thomas prasil and lori lynn prasil petitioners v commissioner of internal revenue respondent docket no filed date michael thomas prasil and lori lynn prasil pro sese kathryn f patteron and douglas r fortney for respondent memorandum findings_of_fact and opinion armen special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 of the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioners’ unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the taxable_year in issue hereinafter referred to individually as mr and mrs prasil federal_income_tax for the taxable_year in the amount of dollar_figure after concessions by the parties the issue for decision is whether a dollar_figure payment that mrs prasil received in in settlement of a claim against her former employer is excludable from petitioners’ gross_income under sec_104 we hold that it is not findings_of_fact some of the facts were stipulated and they are so found petitioners resided in iowa park texas at the time that the petition was filed with the court for a few months ending in early mrs prasil worked for heartland realty investors inc heartland in rochester minnesota mrs prasil’s boss was an individual by the name of gary lakner mr lakner mrs prasil alleged that during her brief tenure at heartland heartland and mr lakner subjected her to sex discrimination and harassment the record does not disclose the nature of the alleged sex discrimination that she experienced petitioners concede that they failed to report interest_income pension and annuity income and additional tax under sec_72 on a premature_distribution from a qualified_retirement_plan respondent concedes that petitioners are not liable for self-employment_tax under sec_1401 and hence they are not entitled to a self-employment_tax deduction under sec_164 mrs prasil terminated her employment with heartland in date when mrs prasil commenced employment at heartland she had been suffering from a clinical condition called sweet’s syndrome for a time period not disclosed by the record the record does not definitively reveal the extent of mrs prasil’s symptoms before during and after her employment with heartland at trial however mrs prasil testified as follows i got very ill i had something called sweet’s syndrome and things that would happen to me made me much worse because of my condition and what this man put me through my physical illness i had got a lot worse and i ended up being in the hospital and different things because of it they thought i had leukemia too and that’s what was causing the sweet’s syndrome they thought it was a big rash everywhere and fever i was really ill i couldn’t walk on my legs and stuff mr prasil further testified that sweet’s syndrome attacks the muscles and that mrs prasil was in the hospital for about a little over a week and that they incurred about dollar_figure-big_number in hospital bills that she got from the abuse that she took from originally reported by robert sweet in sweet’s syndrome a k a acute febrile neutrophilic dermatosis is a rare skin disease characterized by fever and painful nodules occurring on the extremities face and neck and may have accompanying myalgia arthralgias and arthritis this man down at work the nature of the alleged abuse inflicted on mrs prasil and the precise reason for her hospitalization are not in the record sometime in late mrs prasil filed a complaint in the olmstead county district_court of minnesota against heartland and mr lakner hereinafter referred to collectively as heartland lakner asserting claims of sex and reprisal discrimination in violation of the minnesota human rights act violations of the minnesota whistleblower act minn stat sec_181 and aiding_and_abetting discrimination in violation of the minnesota human rights act against lakner heartland lakner lawsuit petitioners did not present a copy of the complaint to the court mrs prasil testified at trial however that she sought recovery_of an unspecified sum for monetary damages including emotional and physical damages during the pendency of the heartland lakner lawsuit petitioners filed on date a voluntary petition for bankruptcy under chapter of title of the u s code bankruptcy code with the u s bankruptcy court for the district of minnesota bankruptcy court on petitioners’ schedule b - generally rights of action under the minn human rights act minn stat ann ch west and the minn whistleblower act minn stat ann sec_181 west may be awarded compensatory and punitive_damages and damages for mental anguish or suffering minn stat ann sec_363 subd west list of personal_property filed with the bankruptcy court they identified the heartland lakner lawsuit in progress as an asset of unknown value on date the bankruptcy court granted petitioners a discharge the bankruptcy court eventually closed petitioners’ bankruptcy case on date during petitioners’ bankruptcy proceedings the bankruptcy court approved by order dated date the sale of the bankruptcy estate’s interest in the heartland lakner lawsuit to heartland for dollar_figure the bankruptcy court also identified dollar_figure as mrs prasil’s remaining interest in the lawsuit the portion of the lawsuit exempt from bankruptcy mrs prasil testified that heartland however did not pay her the specified amount therefore in date mrs prasil went back to district_court in minnesota to get her exemption value of the heartland lakner lawsuit from heartland the district_court purportedly ordered heartland to pay mrs prasil the dollar_figure identified by the bankruptcy court as her exempt portion of the heartland lakner lawsuit petitioners did not present a copy of the complaint nor the district court’s purported order to the court petitioners did not present to the court any of the bankruptcy documents or orders except for the bankruptcy court’s docket sheet and only the first page of a document entitled memorandum of law in opposition to objection to settlement at the same time of the district court’s order mrs prasil settled her sex discrimination claim against heartland for dollar_figure between date and date mrs prasil and heartland memorialized this settlement by executing a document entitled settlement agreement and release settlement agreement wherein the parties agreed in part as follows consideration in exchange for the release set forth herein heartland will pay to prasil the sum of dollar_figure seven thousand six hundred and fifty dollars release of claims in consideration of the obligations of heartland contained herein prasil does hereby fully and completely release and waive any and all claims complaints causes of action or demands of whatever kind which she now has or may have against lakner or heartland arising out of any actions conduct decisions behavior or events occurring up to or on the date of her signature on this agreement by this release prasil gives up any right to make or continue to pursue a claim bring or maintain a lawsuit file an administrative charge of discrimination or otherwise seek money damages or court orders as a result of her employment by heartland or her separation from employment with heartland prasil understands and accepts that this release specifically covers but is not limited to any and all claims complaints causes of action or demands which she has or may have against lakner or heartland relating to her employment and her separation from employment with heartland whether based on statutory or common_law claims including age sex religion race national origin disability or other discrimination arising under the age discrimination in employment act title vii of the civil rights act of the minnesota human rights act the minnesota whistleblower statute and any other federal state or local statute executive_order or ordinance prohibiting employment discrimination wrongful discharge breach of contract breach of any express or implied promise misrepresentation fraud retaliation breach of public policy infliction of emotional distress intentional interference with contract negligence defamation promissory estoppel invasion of privacy or any other theory whether legal or equitable the settlement agreement did not allocate the dollar_figure settlement payment among mrs prasil’s causes of action or between monetary damages emotional damages and physical damages pursuant to the settlement agreement mrs prasil received a transmittal letter dated date from heartland’s attorney enclosing a copy of the fully executed settlement agreement and a settlement check from heartland dated date in the amount of dollar_figure petitioners deposited the settlement check in their checking account subsequently heartland issued a form 1099-misc miscellaneous income form_1099 reporting nonemployee compensation of dollar_figure paid to mrs prasil in at trial petitioners testified that they did not receive the form 1099-misc but they acknowledged receipt of the dollar_figure settlement payment from heartland in petitioners timely filed a joint form_1040 u s individual_income_tax_return for using the cash_basis method_of_accounting in that return petitioners excluded from gross_income the dollar_figure settlement payment that mrs prasil received from heartland on date respondent issued a notice_of_deficiency for to petitioners in the notice_of_deficiency respondent determined inter alia that petitioners failed to report taxable nonemployee compensation of dollar_figure which was reported by heartland on form_1099 opinion6 petitioners do not dispute receiving the dollar_figure settlement payment from heartland in to settle mrs prasil’s sex discrimination claim against heartland petitioners contend however that the dollar_figure settlement payment is not taxable because it was the amount exempted in our bankruptcy for my discrimination lawsuit in the alternative petitioners contend that respondent failed to file a proof_of_claim in their bankruptcy proceeding petitioners’ contentions are misplaced the issue presented in the present case concerns an action for redetermination of a deficiency for the taxable_year which is a postbankruptcy federal tax_liability and not the sec_7491 does not apply in this case to shift the burden_of_proof to respondent because petitioners neither alleged that sec_7491 was applicable nor established that they fully complied with the requirements of sec_7491 sec_451 requires income to be included in the taxpayer’s gross_income in the taxable_year of receipt unless the taxpayer’s accounting_method would properly assign the income to a different taxable_period for cash_basis taxpayers payments received in settlements of lawsuits are included in income in the year in which the payments are received unless otherwise excludable sec_451 18_tc_570 affd 207_f2d_711 7th cir 13_tc_178 sec_1_446-1 sec_1_451-1 income_tax regs in the present case petitioners are cash_basis taxpayers who received a settlement payment in thus the issue concerns petitioners’ taxable_year collection of a prebankruptcy federal tax_liability therefore the issue before us is a question of petitioners’ federal_income_tax liability under the internal_revenue_code title_26 united_states_code and not a question under the bankruptcy code title u s code respondent argues that the dollar_figure settlement payment is includable in petitioners’ gross_income for for the reasons stated below we agree sec_61 provides that gross_income means all income from whatever source derived except as otherwise provided the definition of gross_income is broad in scope 348_us_426 and exclusions from gross_income are narrowly construed 504_us_229 souter j concurring in judgment 336_us_28 as relevant to the present case sec_104 excludes from gross_income the amount of any damages other than punitive_damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal see 65_tc_1180 where this court observed that an action brought for redetermination of a deficiency has nothing to do with collection of the tax nor any similarity to an action for collection of a debt physical injuries or physical sickness the term damages received means an amount received through prosecution of a legal suit or action based upon tort or tort type rights or through a settlement agreement entered into in lieu of such prosecution sec_1_104-1 income_tax regs sec_104 further provides that emotional distress shall not be treated as a physical injury or physical sickness for purposes of sec_104 except for damages not in excess of the amount_paid for medical_care attributable to emotional distress according to the legislative_history of sec_104 t he term emotional distress includes symptoms eg insomnia headaches stomach disorders which may result from such emotional distress h conf rept pincite ndollar_figure 1996_3_cb_741 n generally damages are excludable from gross_income if they satisfy two requirementsdollar_figure the supreme court in commissioner v the small_business job protection act of publaw_104_188 sec 110_stat_1838 amendment amended sec_104 to narrow the exclusion for personal injury damages received pursuant to a judgment or settlement effective for amounts received after date under the amendment personal_injury_or_sickness must be physical in nature moreover the amendment explicitly excepts punitive_damages from the exclusion provided by sec_104 under the amendment which does not otherwise change the sec_104 analysis set forth in 515_us_323 the personal_injury_or_sickness must be physical in nature to exclude damages from gross_income schleier 515_us_323 established those requirements as first the taxpayer must demonstrate that the underlying cause of action giving rise to the recovery is based upon tort or tort type rights and second the taxpayer must show that the damages were received on account of personal injuries or sickness under the amendment the personal_injury_or_sickness for which the damages are received must be physical in nature in the present case mrs prasil received the dollar_figure settlement payment pursuant to a settlement agreement with heartland when damages are received pursuant to a settlement agreement the nature of the claim that was the actual basis for settlement controls whether such amounts are excludable under sec_104 united_states v burke supra pincite the determination of the nature of the claim is a factual inquiry and is generally made by reference to the settlement agreement 102_tc_116 affd in part and revd in part 70_f3d_34 5th cir and cases cited therein if the settlement agreement lacks express language stating what the settlement amount was paid to settle we look to the intent of the payor 349_f2d_610 10th cir affg tcmemo_1964_33 citing 290_f2d_283 2d cir affg per curiam t c memo based on all the facts and circumstances of the case including the complaint filed and details surrounding the litigation robinson v commissioner supra pincite if a settlement is attributable to claims based on tort or tort type rights as well as other rights it may be necessary to determine which portion of the settlement is attributable to damages received based on tort or tort type rights similarly it may be necessary to determine which portion if any of the settlement may be attributable to damages received for personal physical injuries or physical sickness in the instant case we address first the question of whether the dollar_figure settlement payment was received on account of a personal physical injury or physical sickness if any that is because a resolution of this question in respondent’s favor controls the disposition of the issue before us petitioners would have this court conclude that heartland paid the dollar_figure settlement payment to mrs prasil because she suffered a physical sickness ie she got very ill and her sweet’s syndrome worsened as a result of the abuse that she took from this man mr lakner down at work such that she had to be hospitalized and could not walk however mrs prasil admitted that she suffered from a preexisting medical_condition prior to employment with heartland and there is no comparative evidence of the nature of her condition before during or after employment with heartland to determine the nature of mrs prasil’s sickness let alone the cause of her sickness in fact mrs prasil testified that they the doctors thought i had leukemia too and that’s what was causing the sweet’s syndrome further mrs prasil’s testimony appears to describe manifestations of a stress-induced illness ie rash and fever where things that would happen to me mrs prasil made me much worse other than petitioners’ own self-serving testimony the record is devoid of any evidence that heartland’s sex discrimination caused a physical injury to or the physical sickness of mrs prasil we are not required to and do not accept petitioners’ self-serving testimony without corroborating evidence 877_f2d_624 7th cir affg tcmemo_1987_295 440_f2d_688 9th cir affg per curiam tcmemo_1969_159 87_tc_74 although we sympathize with mrs prasil’s medical_condition the uncorroborated evidence in the record does not support a conclusion that her maladies constitute a physical injury or a physical sickness caused by the conduct of heartland or of mr lakner even assuming arguendo that mrs prasil suffered a personal physical injury or physical sickness the record does not support the conclusion that mrs prasil received the dollar_figure settlement payment on account of such physical injury or physical sickness pursuant to the settlement agreement mrs prasil released any and all claims including claims based on sex discrimination against heartland in exchange for dollar_figure however the settlement agreement did not specifically carve out any portion of the settlement payment as a settlement on account of personal physical injury or physical sickness let alone make reference to a physical injury or a physical sickness if any resulting from any sex discrimination by heartland because the settlement agreement did not allocate any part of the settlement payment on account of a personal physical injury or physical sickness and there is no evidence in the record to support such an allocation we are not in a position to conclude that any part of the settlement payment was on account of physical injury or physical sickness in sum we are unable to find that any portion of the dollar_figure settlement payment was intended to compensate mrs prasil for a personal physical injury or physical sickness in view of the foregoing we hold that the dollar_figure settlement payment that mrs prasil received in in settlement of a sex discrimination claim against her former employer is includable in petitioners’ gross_income for accordingly we sustain respondent’s determination in this regard we have considered all of the other arguments made by petitioners and to the extent that we have not specifically addressed them we conclude they are without merit to reflect our disposition of the disputed issue as well as the parties’ concessions decision will be entered under rule
